DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the target article to be disinfected" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, recites a reusable medical instrument rather than a target article. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.  (US Patent Application Publication 2010/0111775) (already of record) in view of Deshays et al. (US Patent Application Publication 2014/0341777).
Regarding claim 1, Hyde et al. discloses a method of disinfecting an object comprising a medical instrument (Abstract, para. 50) comprising:
providing a disinfection chamber (area 102, wherein the area is a room, thereby meeting the limitation of a chamber) (para. 40, 49) having an interior volume (para. 49) (Fig. 1, sheet 1 of 24) and at least one radiation source (114) coupled to the interior volume (para. 56) (Fig. 1), the at least one radiation source arranged to emit disinfecting radiation into the interior volume when in operation (para. 56);
determining a cold spot of the object to be disinfected (specifically, Hyde et al. discloses determining a “shadow area” of a surface of the object wherein the shadow area is an area that receives a lower amount of radiation, see para. 51, 82, 154; as applicant’s specification defines a “cold spot” as a location that receives a lower dose of radiation, the shadow area of Hyde et al. reads on being a cold spot); and
providing a disinfection program to the disinfection chamber (para. 48), the disinfection program arranged to control the at least one radiation source to emit the disinfecting radiation according to the determined cold spot (para. 48, 82);
wherein the at least one radiation source is configured to emit UV radiation able to accomplish sterilization of the medical instrument (para. 50-51, 56). 
As to the claim limitation of the medical instrument being a reusable medical instrument, Hyde et al. explicitly discloses “medical instruments” as the object to be disinfected during the method and lists surgical tables and hospital examination tables as examples thereof (para. 50). Such tables are reusable and therefore the limitation of the reusable medical instrument is deemed to be anticipated by Hyde et al. Should it be found that Hyde et al. does not anticipate the object being a reusable medical instrument, then it nonetheless would have been obvious to modify the method of Hyde et al. in such a manner. Deshays et al. discloses a method of disinfecting an object comprising a reusable medical instrument using UV radiation to thereby allow the instrument to be available for reuse by a practitioner in a medical setting (Abstract, para. 4-5, 11, 17). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Hyde et al. to be for disinfecting a reusable medical instrument, based on the teachings of Deshays et al., in order to allow the method to disinfect a reusable instrument which can then be available for reuse by a practitioner in a medical setting, thereby enhancing the utility of the method.
Hyde et al. discloses that the UV radiation is able to accomplish sterilization of the medical instrument (para. 56), e.g., up to 99% sterilization of bacteria on the instrument (para. 52, Table 1).
However, Hyde et al. does not expressly teach wherein the UV radiation is able to accomplish high-level disinfection of the instrument.
The claim term “high-level disinfection” has been interpreted in light of Applicant’s specification. The specification indicates that “As used herein, "high-level disinfection" and "HLD" refer to a process sufficient to provide a log reduction in viability of at least 105 of one or more specified microorganisms on target article… HLD disinfection procedures are sufficient to provide log reductions in viability of one or more specified microorganisms of between about 104 to about 106, and in certain embodiments, "high-level disinfection" disinfection procedures provide a log reduction in one or more specified microorganisms of greater than 106 viable organisms on the article” (see p. 24). As such, the claim term will be interpreted to cover UV radiation able to provide a log reduction of between about 104 to about 106 of microorganisms on a target article.
Deshays et al. discloses a method of disinfecting an object comprising a reusable medical instrument using UV radiation (Abstract, para. 4-5, 11, 17). Deshays et al. discloses applying UV radiation able to accomplish “high-level disinfection” (para. 11, 38), the UV radiation providing a log reduction of at least 106 of microorganisms on a target article (para. 19, 38). Deshays et al. discloses that such high-level disinfection is suitable for rendering a medical instrument safe for use (para. 4-8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the at least one radiation source disclosed by Hyde et al. to be configured to emit UV radiation able to accomplish high-level disinfection, e.g., by selecting at least one radiation source configured to emit UV radiation providing a log reduction of at least 106 of microorganisms as taught by Deshays et al., as the skilled artisan would have been motivated to provide a high level of pathogen reduction to render the medical instrument suitable for safe use in a medical procedure. 
Regarding claim 14, Hyde et al. discloses wherein control of the at least one radiation source to emit the disinfecting radiation according to the determined cold spot further comprises emitting the disinfecting radiation for a determined period of time (para. 54, 79).
Regarding claim 15, Hyde et al. discloses wherein control of the at least one radiation source to emit the disinfecting radiation according to the determined cold spot further comprises:
determining an amount of disinfecting radiation received at a sensor (para. 61), wherein the amount of disinfecting radiation received at the sensor is indicative of how much disinfecting radiation is received at the determined cold spot (para. 82); and
ending emission of disinfecting radiation based on the determined amount of disinfecting radiation received at the sensor (para. 57, 61). 
Regarding claim 16, Hyde et al. discloses wherein determining the amount of disinfecting radiation received at the sensor includes collecting data from the sensor over time (para. 61, 82). 

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.  (US Patent Application Publication 2010/0111775) (already of record) in view of Deshays et al. (US Patent Application Publication 2014/0341777) as applied to claim 1, above, and in further view of Simmons et al. (US Patent Application Publication 2011/0240882).
Regarding claim 2, Hyde et al. discloses determining a cold spot of the medical instrument to be disinfected, as set forth above.
Hyde et al. is silent as to identifying a plurality of regions of the medical instrument; in the plurality of regions, determining a quantity of disinfecting radiation that will be received at each of the plurality of regions over a selected time period; comparing the quantities of disinfecting radiation to determine which region will receive a least amount of disinfecting radiation; and identifying the region that will receive the least amount of disinfecting radiation as the determined cold spot.
	Simmons et al. discloses a method of using a radiation source to apply radiation to sterilize a medical device (Abstract). Simmons et al. discloses that some regions of the medical device may receive less radiation than other regions of the medical device owing to various factors including properties of the medical device itself and an orientation of the medical device with respect to the radiation source (para. 15, 30-32). Simmons et al. further discloses that control of the radiation dose received by the device is important to ensure that the device receives sufficient radiation for sterilization (para. 4). The method comprises placing dosimeters at a plurality of regions of the medical device (which would necessarily require identifying a plurality of regions of the device), determining a quantity of radiation that will be received at each of the plurality of regions during a sterilization process (i.e., over a selected time period), and comparing the quantities of disinfecting radiation to determine which region will receive a least amount of disinfecting radiation (para. 36) (Fig. 3, sheet 3 of 4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Hyde et al. to comprise determining identifying a plurality of regions of the medical instrument; in the plurality of regions, determining a quantity of disinfecting radiation that will be received at each of the plurality of regions over a selected time period; comparing the quantities of disinfecting radiation to determine which region will receive a least amount of disinfecting radiation; and identifying the region that will receive the least amount of disinfecting radiation as the determined cold spot, as Simmons et al. discloses that it was known in the art of medical device sterilization to identify a plurality of regions on a medical device and determine which region will receive a least amount of sterilizing radiation in order to better control radiation dosage for the medical device in the face of factors such as medical device structure and orientation that could cause some regions to receive less than radiation than others, and the skilled artisan would have been motivated to conduct a region-by-region analysis regarding the amount of radiation received by the medical instrument in order to ensure that the entire medical instrument receives radiation sufficient for a desired level of sterilization.
Regarding claim 3, Hyde et al. discloses determining a cold spot of the medical instrument to be disinfected, as set forth above.
Hyde et al. is silent as to identifying a first region of the medical instrument that will receive less disinfecting radiation than a second region of the medical instrument.
	Simmons et al. discloses a method of using a radiation source to apply radiation to sterilize a medical device (Abstract). Simmons et al. discloses that some regions of the medical device may receive less radiation than other regions of the medical device owing to various factors including properties of the medical device itself and an orientation of the medical device with respect to the radiation source (para. 15, 30-32). Simmons et al. further discloses that control of the radiation dose received by the device is important to ensure that the device receives sufficient radiation for sterilization (para. 4). The method comprises placing dosimeters at a plurality of regions of the medical device, determining a quantity of radiation that will be received at each of the plurality of regions during a sterilization process, and comparing the quantities of disinfecting radiation to determine which region will receive a least amount of disinfecting radiation (para. 36) (Fig. 3, sheet 3 of 4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Hyde et al. to comprise identifying a first region of the medical instrument that will receive less disinfecting radiation than a second region of the medical instrument, as Simmons et al. discloses that it was known in the art of medical device sterilization to identify a plurality of regions on a medical device and determine which region will receive a least amount of sterilizing radiation in order to better control radiation dosage for the medical device in the face of factors such as medical device structure and orientation that could cause some regions to receive less than radiation than others, and the skilled artisan would have been motivated to conduct a region-by-region analysis regarding the amount of radiation received by the medical instrument in order to ensure that the entire medical instrument receives radiation sufficient for a desired level of sterilization. 
	Regarding claim 4, Hyde et al. discloses that the shadow region (cold spot) discussed above can be caused at least in part by an interaction between geometry of the object to be disinfected and the geometry of the disinfection chamber (para. 53, 82). Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by an interaction between geometry of the first region and geometry of the disinfection chamber, in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that an interaction between geometry of the first region and geometry of the disinfection chamber causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 5, Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. Simmons et al. discloses wherein the receipt of less disinfecting radiation at a first region can be caused, at least in part, by an interaction between geometry of the first region and geometry of the second region (para. 15, 32-33) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by an interaction between geometry of the first region and geometry of the second region, 
in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that an interaction between geometry of the first region and geometry of the second region causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 6, Hyde et al. discloses that the shadow region (cold spot) discussed above can be caused at least in part by a position of the medical instrument in the disinfection chamber (para. 53, 82). Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by a position of the medical instrument in the disinfection chamber, in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that a position of the medical instrument in the disinfection chamber causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 7, Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. Simmons et al. discloses wherein the receipt of less disinfecting radiation at a first region can be caused, at least in part, by a determined value representing an amount of absorption associated with the medical device (e.g., a density of the medical device determines a radiation absorption) (para. 30-33). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by a determined value representing an amount of absorption associated with the medical instrument, in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that a determined value representing an amount of absorption associated with the medical instrument causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 8, Hyde et al. discloses that radiation can be reflected within the disinfection chamber (para. 42), i.e., an amount of reflectivity associated with the disinfection chamber necessarily plays a role in radiation received by the medical instrument. Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by a determined value representing an amount of reflectivity associated with the disinfection chamber, in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that a determined value representing an amount of reflectivity associated with the disinfection chamber causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 9, Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. Hyde et al. as modified by Deshays et al. teaches providing the radiation as UV radiation able to accomplish high-level disinfection. Deshays et al. discloses that such UV radiation is typically emitted as diffuse radiation (para. 44); therefore, there is a determined value representing an amount of diffusion (e.g., a decreasing quantity of disinfecting radiation) associated with the radiation. This value reads on being “associated” with the disinfection chamber, as the radiation is emitted within the disinfection chamber as set forth in the rejection of claim 1.
 	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by a determined value of an amount of diffusion associated with the disinfection chamber, in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that a determined value representing an amount of diffusion associated with the disinfection chamber causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 10, Hyde et al. discloses that the shadow region (cold spot) discussed above can be caused at least in part by a position of the at least one radiation source in the disinfection chamber (para. 53, 82). Hyde et al. as modified by Simmons et al. teaches determining the amount of radiation received at different regions of the medical instrument, as set forth above. 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the method taught by Hyde et al. as modified by Simmons et al. such that wherein the receipt of less disinfecting radiation at the first region is caused, at least in part, by a position of at least one radiation source in the disinfection chamber, in order to allow for identification of a first region receiving less disinfection and ensure that such a region receives sufficient radiation for sterilization in the event that a position of the at least one radiation source in the disinfection chamber causes at least in part a receipt of less disinfecting radiation at the first region.
Regarding claim 11, Hyde et al. discloses modeling the geometry of the disinfection chamber (para. 41-46, 82), and Hyde et al. in view of Simmons et al. teaches identifying a first region of the medical instrument that will receive less radiation than a second region of the medical instrument, as set forth above.
Specifically, Simmons et al. discloses modeling the geometry of the first region and modeling disinfecting radiation to determine the first and second regions (para. 17, 32-36) (Figs. 2-3).
It would have been obvious to one of ordinary skill in the art to further modify the method of Hyde et al. to comprise modeling the geometry of the first region and modeling disinfecting radiation in the disinfection chamber to determine the first and second regions, based on the teachings of Simmons et al., as the skilled artisan would have been motivated to obtain detailed models during the method to gain information regarding which instrument regions are in need to greater radiation to achieve disinfection.
Regarding claim 12, Hyde et al. discloses modeling an obstruction of the disinfecting radiation to the object to be disinfected (para. 41-46, 82), and Hyde et al. in view of Simmons et al. teaches identifying a first region of the medical instrument that will receive less radiation than a second region of the medical instrument, as set forth above.
Specifically, Simmons et al. discloses modeling the geometry of the first region and modeling the geometry of the second region (para. 17, 32-36) (Figs. 2-3).
It would have been obvious to one of ordinary skill in the art to further modify the method of Hyde et al. to comprise modeling the geometry of the first region and modeling the geometry of the second region, based on the teachings of Simmons et al., as the skilled artisan would have been motivated to obtain detailed models during the method to gain information regarding which instrument regions are in need to greater radiation to achieve disinfection.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al.  (US Patent Application Publication 2010/0111775) (already of record) in view of Deshays et al. (US Patent Application Publication 2014/0341777) as applied to claim 1, above, and in further view of Gil et al. (US Patent Application Publication 2014/0170019) (already of record).
Regarding claim 13, Hyde et al. discloses disinfecting the medical instrument in the disinfection chamber, as set forth above, and discloses that an orientation of the instrument with respect to a radiation source plays a role in the disinfection process (para. 82).
Hyde et al. is silent as to providing an indication that the target article is improperly placed in the disinfection chamber.
Gil et al. discloses a method for disinfecting a target article by applying disinfecting radiation emitted by one or more radiation emitters (para. 13-14). Gil et al. discloses using a sensor, camera, or the like for determining whether the target article is properly placed with respect to the one or more radiation emitters and providing an indication that the target article is improperly placed (para. 72-73).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method of Hyde et al. to comprise providing an indication that the target article is improperly placed in the disinfection chamber, e.g., by using a sensor or camera as disclosed by Gil et al., as the skilled artisan would have been motivated to ensure that the target article is properly placed in order to receive a desired irradiation dose. 

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 21 is directed to a method of disinfecting a reusable medical instrument comprising providing a disinfection chamber having at least one radiation source, determining a cold spot of the reusable medical instrument, providing a disinfection program to the disinfection chamber, and forming a three dimensional model of the disinfection chamber by a method selected from the group consisting of generating a radiation intensity map representing a plurality of radiation intensity values in a plurality of regions of a data collection disinfection chamber or generating a radiation intensity map representing a plurality of radiation intensity values in a plurality of regions in an initial disinfection chamber based on ray tracing as claimed.
Hyde et al. provides the closest prior art, as set forth above. However, as Applicant correctly points out, the method of Hyde et al. does not comprise generating a radiation intensity map representing a plurality of radiation intensity values in a plurality of regions of a data collection disinfection chamber or generating a radiation intensity map representing a plurality of radiation intensity values in a plurality of regions in an initial disinfection chamber based on ray tracing as claimed. There is no teaching or disclosure of the claimed method of disinfecting a reusable medical instrument comprising determining a cold spot and forming a three dimensional model of a disinfection chamber using a technique selected from those included in the claim, within the claim environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799